UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 02-4545
SHARON HOPKINS,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 02-4678
JUAN CARLOS RODRIGUEZ,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 02-4702
JORGE GONZALEZ-VASQUEZ,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 02-4703
DANIEL GONZALEZ-VASQUEZ,
             Defendant-Appellant.
                                       
2                     UNITED STATES v. HOPKINS
           Appeals from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-01-507)

                    Submitted: August 29, 2003

                     Decided: October 20, 2003

         Before TRAXLER and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Marc Seguinot, McLean, Virginia; David B. Betts, LAW OFFICES
OF DAVID B. BETTS, Columbia, South Carolina; Katherine Karruth
Link, Columbia, South Carolina; William C. Eleazar, Chapin, South
Carolina, for Appellants. J. Strom Thurmond, Jr., United States Attor-
ney, Deborah B. Barbier, Assistant United States Attorney, Mark C.
Moore, Assistant United States Attorney, William K. Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  In these consolidated appeals, Sharon Hopkins, Juan Carlos Rodri-
guez, Jorge Gonzalez-Vasquez, and Daniel Gonzalez-Vasquez appeal
                      UNITED STATES v. HOPKINS                        3
their jury convictions and resulting sentences for conspiring to use
interstate financial transactions to support criminal activity, conspir-
ing to smuggle narcotics into a federal correctional facility, and
related offenses. See 18 U.S.C. § 1956(a)(1); 21 U.S.C. §§ 841, 846
(2000). The Appellants raise one collective assignment of error and
eight individual issues. For the following reasons, we affirm.

                                   I.

   The Appellants’ collective assignment of error, alleging the district
court’s exercise of discretion under the Sentencing Guidelines vio-
lates Ring v. Arizona, 536 U.S. 584 (2002), is without merit. In United
States v. Kinter, 235 F.3d 192, 201 (4th Cir. 2000), we held that a sen-
tence did not implicate Apprendi v. New Jersey, 530 U.S. 466 (2000),
provided it did not exceed the statutory maximum for the relevant
count of conviction. Although the Appellants wish to revisit this deci-
sion based on Ring, we are bound to follow the prior panel decision
of this court absent contrary authority from the Supreme Court.
United States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999). Because
Ring simply "reiterated the Apprendi principle," United States v. Jack-
son, 327 F.3d 273, 284 (4th Cir. 2003), and none of the Appellants
received a sentence in excess of the relevant statutory maximum for
any count of conviction, this assignment of error is meritless.

                                  II.

   Turning to the claims raised by Hopkins, we find there was suffi-
cient evidence to sustain her conviction for conspiring to distribute
heroin. Construing the evidence in the light most favorable to the
United States, Glasser v. United States, 315 U.S. 60, 80 (1942), we
find there was ample direct and circumstantial evidence that Hopkins
helped recruit Linda Reed into the conspiracy, thereby demonstrating
a connection sufficient to include her in the plan. See United States
v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996) (en banc).

   Likewise, we find no error in the district court’s application of an
offense level enhancement for obstruction of justice under U.S. Sen-
tencing Guidelines Manual § 3C1.1 (2002), and refusal to depart
downward to account for Hopkins’s minor role in the offense, see
USSG § 5H1.7. We find the § 3C1.1 enhancement to be proper fol-
4                      UNITED STATES v. HOPKINS
lowing Hopkins’s conviction under 18 U.S.C.A. § 1512(b) (West
2000 & Supp. 2003). See § 3C1.1, comment. (n.4(i)). Further, Hop-
kins fails to demonstrate that the district court misapprehended its
authority to depart, indicating this claim is unreviewable. See United
States v. Wilkinson, 137 F.3d 214, 230 (4th Cir. 1998); United States
v. Bayerle, 898 F.2d 28, 29 (4th Cir. 1990). Hence, we find no error
in either Hopkins’s conviction under § 846 or her 121-month custo-
dial sentence.*

                                  III.

   Nor do we find merit in Rodriguez’s and Daniel Gonzalez-
Vasquez’s joint contention that the district court erred in denying their
motions for acquittal as to Count 1 (charging them with conspiring to
transfer the proceeds of criminal activity through interstate financial
transactions, in violation of 18 U.S.C.A. § 1956(h) (West 2000 &
Supp. 2003)), and Count 2 (alleging a conspiracy to distribute heroin
in violation of § 846). This court reviews the denial of a motion for
a judgment of acquittal de novo. United States v. Gallimore, 247 F.3d
134, 136 (4th Cir. 2001). Where, as here, the motion alleged insuffi-
cient evidence, the relevant question is whether taking the view most
favorable to the government, there was substantial evidence to sup-
port the verdict. See Glasser, 315 U.S. at 80.

   Applying this standard of review, we find no error. Because the
connection between a defendant and a conspiracy may be demon-
strated by wholly circumstantial evidence, and even a slight connec-
tion will suffice to tie the defendant to the conspiracy, we find Jorge
Gonzalez-Vasquez’s letter to Rodriguez and the telephone conversa-
tions between these Appellants and Jorge Gonzalez-Vasquez ade-
quately demonstrated their knowing and voluntary participation in
both the money laundering conspiracy and the heroin conspiracy. See
Burgos, 94 F.3d at 858. Hence we find no error in the denial of either
Rodriguez’s or Daniel Gonzalez-Vasquez’s motions for acquittal.

    *We note Hopkins does not contest her conviction under § 1512.
                      UNITED STATES v. HOPKINS                        5
                                  IV.

   Finally, we find no error in Jorge Gonzalez-Vasquez’s conviction
or sentence. Jorge Gonzalez-Vasquez challenges his conviction as
predicated on several erroneous evidentiary decisions and his sen-
tence as reflective of three separate misapplications of the Sentencing
Guidelines. Jorge Gonzalez-Vasquez also presents a variation of the
Appellants’ collective assignment of error addressed above. None of
these contentions are persuasive, however.

   With respect to the evidentiary decisions in question, we find no
error in the district court’s admission of testimony regarding Jorge
Gonzalez-Vasquez’s prior drug smuggling at FCI Atlanta and his
membership in a gang. That testimony demonstrated Jorge Gonzalez-
Vasquez’s ability and opportunity to continue a drug smuggling oper-
ation at FCI Edgefield following his transfer there, see Fed. R. Evid.
404(b), and because this evidence was intrinsic to the conspiracy
alleged in the indictment, it went beyond demonstrating only a crimi-
nal disposition. See United States v. Sanchez, 118 F.3d 192, 195 (4th
Cir. 1997). Nor do we find abuse of discretion in the district court’s
admission of statements Jorge Gonzalez-Vasquez made to a cooperat-
ing co-conspirator through various inmate interpreters selected by
Jorge Gonzalez-Vasquez, as those inmates functioned as no more than
language conduits. See United States v. Martinez-Gaytan, 213 F.3d
890, 892 (5th Cir. 2000); United States v. Garcia, 16 F.3d 341, 342-
43 (9th Cir. 1994).

   Nor do we find error in Jorge Gonzalez-Vasquez’s sentence.
Because the district court did not exceed the statutory maximum in
sentencing Jorge Gonzalez-Vasquez for the various offenses of which
he was convicted, and his convictions under 18 U.S.C. § 1791 (2000)
required that his 165-month sentences be imposed consecutively, see
§ 1791(c), we find this claim to be indistinguishable from the Appel-
lants’ collective claim under Ring. Further, the district court properly
applied an offense level enhancement for obstruction of justice under
§ 3C1.1 based on Jorge Gonzalez-Vasquez’s threats to a testifying co-
conspirator, see § 3C1.1, comment. (n.4(a)), and this enhancement
provides an additional basis for denying an offense level reduction for
acceptance of responsibility, see § 3E1.1, comment. (n.2, 4). Finally,
we also find there was ample testimony presented at trial that Jorge
6                    UNITED STATES v. HOPKINS
Gonzalez-Vasquez was the organizer and leader of a conspiracy
involving five or more participants.

                                V.

   Accordingly, we affirm the Appellants’ convictions and sentences.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED